EXHIBIT 10(z)

 

AMENDMENT NO. 7

TO

AMERICAN DENTAL PARTNERS, INC.

AMENDED AND RESTATED 1996 DIRECTORS STOCK OPTION PLAN

 

The American Dental Partners, Inc. Amended and Restated 1996 Directors Stock
Option Plan, as previously amended (the “Plan”), is hereby amended pursuant to
the following provisions:

 

1. Definitions

 

All capitalized terms used in this amendment which are not otherwise defined
herein shall have the respective meanings given such terms in the Plan.

 

2. Shares Subject To Plan

 

The total number of Shares for which Options may be granted under the Plan, as
provided under §4 of the Plan, as previously adjusted and increased, is
increased by 125,000 Shares to a total of 385,000 Shares.

 

3. Effective Date; Construction

 

The effective date of this amendment is April 30, 2004, and this amendment shall
be deemed to be a part of the Plan as of such date. In the event of any
inconsistencies between the provisions of the Plan and this amendment, the
provisions of this amendment shall control. Except as modified by this
amendment, the Plan shall continue in full force and effect without change.